Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Joseph P. Mehrle (Reg. No. 45,535), on 02/01/2022.
The application has been amended as follows:

1. (Currently Amended) A method, comprising: 
interacting, by a processor of a device, with an out-of-band interface;
obtaining, by the processor from the out-band interface, an ecommerce session token indicating that a customer accessed an option to migrate from an out-of-band ecommerce session associated with an ecommerce site to a Virtual Reality (VR) session, wherein the ecommerce session token comprising a customer identifier for the customer and an ecommerce session identifier for the ecommerce session;
establishing, by the processor, the VR session, wherein the VR session comprises a three-dimensional (3D) Virtual Reality (VR) room, and wherein the 3D VR room comprises a real-world depiction of a room having goods or products visible as virtual objects within the 3D VR room;
obtaining, by the processor, transaction information associated with a transaction of the customer based on interactions with the virtual objects within the 3D VR Room during the VR session with the virtual objects manipulated within the 3D VR Room and identifying selected goods or selected products within a cart depicted as a specific object within the 3D VR Room, wherein actual real-world goods or actual real-world products corresponding to [[the]] the selected goods or the selected products are stored in warehouses, wherein the selected goods or the selected products and the cart are special virtual objects tracked within the 3D VR room but are not actually present within a physical environment of the customer during the VR session, wherein the transaction information associated with the selected goods or the selected products that are located within the cart comprises identifiers for goods or products of the transaction, prices of the goods or the products, a retailer identifier for a retailer that is selling the goods or the products, and the customer identifier;
detecting, by the processor, activation of a payment option presented within the 3D VR room that was activated by the customer during the VR session;
obtaining, by the processor, payment cards registered to the customer at the ecommerce site using the customer identifier and the out-of-band interface;
presenting, by the processor, the payment cards for selection by the customer within the 3D VR room during the VR session;
receiving, by the processor, a selected payment card from the customer that is selected through a VR input device by the customer during the VR session; and
processing, by the processor, a payment for the transaction comprising the transaction information through a payment gateway using the selected payment card and the transaction information or through the out-of-band interface by interacting with the ecommerce site using the customer identifier, the ecommerce session identifier, the selected payment card, and the transaction information.

2.-7. (Canceled)

8. (Previously presented) The method of claim 1, wherein obtaining the transaction information further includes activating a camera on the VR input device and obtaining an image, associating the image with one of the identifiers for one of the specific goods or one of the specific products as a portion of the transaction information.

9. (Previously presented) The method of claim 7, wherein obtaining the transaction information further includes presenting input fields within the 3D VR room and receiving another portion of the transaction information based on inputted data made by the customer into the input fields through the VR input device during the VR session.

10. (Previously presented) The method of claim 1, wherein processing the payment further includes presenting a virtual representation of a Personal Identification Number (PIN) pad within the 3D VR room, and authenticating the customer based on a PIN that is inputted on the PIN pad by the customer using the VR input device.

11. (Previously presented) The method of claim 1, wherein processing the payment further includes receiving a confirmation from an out-of-band device to the VR session through the out-of-band interface 

12. (Previously presented) The method of claim 1, wherein processing the payment further includes receiving a physical location for the VR input device from the VR input device while operated by the customer, associating the physical location with one of a plurality of registered locations that was registered for the customer, and authorizing the processing of the payment for the transaction based on the physical location of the VR input device being operated by the customer.

13.-20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1 and 8-12. The claims are generally directed to a virtual reality method that integrates transaction processing, wherein customer transaction information is obtained and a transaction is concluded with the transaction information during the virtual reality session.
The latest office action mailed on 10/04/2021 rejected claims 1 and 8-12 under 35 U.S.C. § 112(b), and rejected claims 1 and 8-12 under 35 U.S.C. § 103. The rejections under 35 U.S.C. § 112(b) are now withdrawn because applicant’s amendments to the claims have overcome the claim language lacking antecedent basis, and the claim language being unclear in scope.
The closest prior art of record is US 2018/0150831 A1 to Dolan et al. (hereinafter “Dolan”). Dolan teaches:
interacting, by a processor of a device (Fig.2; paras 74-78), with an out-of-band interface (Fig.3 items 304-308; paras 55, 91-102)
detecting, by the processor (Fig.2; paras 74-78), activation of a payment option presented within the 3D VR room that was activated by the customer during the VR session (Fig.3 items 314-316; paras 53, 58, 105-107)
presenting, by the processor (Fig.2; paras 74-78), the payment cards for selection by the customer within the 3D VR room during the VR session (Fig.1 item 126, Fig.3 item 312; paras 53, 55-56, 104)
receiving, by the processor (Fig.2; paras 74-78), a selected payment card from the customer that is selected through a VR input device by the customer during the VR session (Fig.3 items 314-316; paras 53, 58, 105-107)
processing, by the processor (Fig.2; paras 74-78), a payment for the transaction comprising the transaction information through a payment gateway using the selected payment card and the transaction information or through the out-of-band interface by interacting with the ecommerce site using the customer identifier, the ecommerce session identifier, the selected payment card, and the transaction information (Fig.3 item 320; paras 41, 58-62, 105-109)
US 2017/0364920 A1 to Anand (hereinafter “Anand”) is also of interest. Anand teaches: 
establishing, by the processor, the VR session, wherein the VR session comprises a three-dimensional (3D) Virtual Reality (VR) room, and wherein the 3D VR room comprises a real-world depiction of a room having goods or products visible as virtual objects within the 3D VR room (Fig.1 item 108; para 54)
obtaining, by the processor, transaction information associated with a transaction of the customer based on interactions with the virtual objects within the 3D VR Room during the VR session with the virtual objects manipulated within the 3D VR Room … wherein the transaction information associated with the selected goods or the selected products that are located within the cart comprises identifiers for goods or products of the transaction, prices of the goods or the products, a retailer identifier for a retailer that is selling the goods or the products, and the customer identifier (paras 54-55)
WO 2008/056330 A1 to Eivaz et al. (hereinafter "Eivaz") is also of interest. Eivaz teaches: 
and identifying selected goods or selected products within a cart depicted as a specific object within the 3D VR Room, wherein actual real-world goods or actual real-world products corresponding to the selected goods or the selected products are stored in warehouses, wherein the selected goods or the selected products and the cart are special virtual objects tracked within the 3D VR room but are not actually present within a physical environment of the customer during the VR session (Fig.4; paras 15, 24, 41)
Therefore, the prior art does not teach, neither singly nor in combination the following:
obtaining, by the processor from the out-band interface, an ecommerce session token indicating that a customer accessed an option to migrate from an out-of-band ecommerce session associated with an ecommerce site to a Virtual Reality (VR) session, wherein the ecommerce session token comprising a customer identifier for the customer and an ecommerce session identifier for the ecommerce session
obtaining, by the processor, payment cards registered to the customer at the ecommerce site using the customer identifier and the out-of-band interface

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685